DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered. 
Response to Amendment
Claims 1, 3, 9, 11, 13, 15, 20, 22, 24, and 27 were amended. Claims 1-28 remain pending in the application and are provided to be examined upon their merits. Claims 1-28 have been examined. 
Due to the Applicant’s amendments to claims 1, 9, 13, 20, and 24, the rejections under 35 U.S.C. 103 as previously set forth in the Non-Final Correspondence mailed July 21, 2020 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    
        
            
                                
            
        
    


• Claim 1 recites the limitation "the terminal". There is insufficient antecedent basis for this limitation in the claim where the lack of antecedent basis makes the scope of the claim indeterminate. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any terminal". 
Claims 2-8 and 25-28 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 13 recites the limitation "the terminal". See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any terminal". 
Claims 14-19 are also rejected on the same grounds due to their dependency on the above-rejected Claim 13.
• Claim 20 recites the limitation "the terminal". See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any terminal". 
• Claim 20 recites the limitation "a system comprising at least a server". There is an antecedent basis for this limitation either earlier in the claim or in a claim upon which this claim depends and yet the quoted language recites the indefinite article determiner "a" or "an" or "at least one" where the presence of antecedent basis makes the scope of the claim indeterminate because it is unclear as to whether the Applicant (1) intends the quoted limitation to refer to the antecedent or (2) to constitute a separate limitation distinct from the antecedent. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any system comprising at least a server". 
Claims 21-23 are also rejected on the same grounds due to their dependency on the above-rejected Claim 20.
the terminal". See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any terminal". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    
        
            
                                
            
        
    

Claims 1-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-28 are directed to the abstract idea of: Claim 1, registering a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and the registering the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from the first user; determining whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; in response to determining the preset key does not exist, storing the preset key among mappings between a plurality of preset keys and a plurality of users, the preset key being associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset key associated with the first user; determining whether the verification key matches the preset key associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing a determination of whether the banknote is authentic, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining that an identity of the first user is verified; and providing access to a service or causing display an indication that the first user is authenticated. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2, the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the banknote is authentic includes detecting whether the banknote is genuine. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3, receiving a preset amount associated with the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) storing the preset amount; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a verification amount in connection with the identity verification of the first user, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset amount associated with the user; and determining whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4, providing an indication of whether the verification amount matches the preset amount associated with the first user. Claim 5, wherein the providing the indication of whether the verification key matches the preset key associated with the user includes providing an indication of whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 6, wherein the preset amount corresponds to a monetary amount corresponding to the banknote. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, receiving an indication of whether the identity of the first user is verified. (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, in response to a determination that the indication of whether the identity of the user is verified indicates that the identity of the first user is verified, providing access to a web-service to the first user. Claim 9, authenticating a first user based at least in part on a physical banknote and a determination of whether a verification key matches a preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key included on the banknote, wherein; the preset key is printed on a side of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the banknote is in possession of the user; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first user defines the preset key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending the verification key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receiving an indication whether the verification key matches the preset key associated with the first user, (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the indication of whether the key matches the preset key associated with the first user is based at least in part on a mapping of between a plurality of preset keys and a plurality of users, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the preset key is associated with the first user in response to determining that the mapping of between a plurality of preset keys and a plurality of users did not include in an entry for a user different from the first user the preset key associated with the first user at a time that the preset key is stored in association with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to receiving the indication that the verification key matches the preset key associated with the first user, invoking a determination of whether the banknote associated with the is verification key is authentic and completing identity verification according to whether the banknote is valid, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) providing an indication of whether the banknote is authentic, wherein: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); the determination of whether the banknote is authentic is performed by a second user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); determining that an identity of the first user is verified in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the key is authentic is communicated; and (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, the preset key is a banknote serial number of the banknote; determining whether the banknote is authentic includes detecting whether the banknote is genuine. Claim 11, receiving a verification amount associated with the banknote, comprising: causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sending the verification amount; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); receiving an indication whether the verification amount matches a preset amount associated with the first user. Claim 12, using the indication whether the verification amount matches the preset amount associated with the user as a basis for determining whether the identity of the first user is verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, register a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and to register the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from a first user; determine whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; in response to a determination that the preset key does not exist, store the preset key among mappings between a plurality of preset keys and a plurality of users, the preset key being associated with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticate the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, to authenticate the first user comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve the preset key associated with the first user; determine whether the verification key matches the preset key associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause a determination of whether the banknote is authentic, comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determine that an identity of the first user is verified; and provide access to a service or cause to display an indication that the first user is authenticated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14, the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the banknote is authentic includes detecting whether the banknote is genuine. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, receive a preset amount associated with the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store the preset amount; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a verification amount in connection with the identity verification of the first user, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve the preset amount associated with the user; and determine whether the verification amount matches the preset amount associated with the user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16, provide an indication of whether the verification amount matches the preset amount associated with the first user. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 17, wherein the preset amount corresponds to a monetary amount corresponding to the banknote. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, receive an indication of whether the identity of the first user is verified. (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19, in response to a determination that the indication of whether the identity of the user is verified indicates that the identity of the user is verified, provide access to a web-service to the user. Claim 20, authenticate a first user based at least in part on a physical banknote and a determination of whether a verification key matches a preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, to authenticate the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive the verification key included on the banknote, wherein: the preset key is printed on a side of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the banknote is in possession of the user; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first user defines the preset key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send the verification key; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receive an indication whether the verification key matches the preset key associated with the first user, (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the indication of whether the key matches the preset key associated with the first user is based at least in part on a mapping of between a plurality of preset keys and a plurality of users, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the preset key is associated with the first user in response determining that the mapping of between a plurality of preset keys and a plurality of users did not include in an entry for a user different from the first user the preset key associated with the first user at a time that the preset key is stored in association with the first user; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to receiving the indication that the verification key matches the preset key associated with the first user, invoke a determination of whether the banknote associated with the verification key is authentic and complete identity verification according to whether the banknote is valid, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) providing an indication of whether the banknote is authentic, wherein: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); the determination of whether the banknote is authentic is performed by a second user, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); determining that an identity of the first user is verified in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the key is authentic is communicated; and (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21, the preset key is the banknote serial number of the banknote; and determining whether the banknote is authentic includes detecting whether the banknote is genuine. Claim 22, receive a verification amount associated with the banknote, comprising: causing to extract a monetary amount printed on the banknote based at least in part on the image analysis and to send the monetary amount printed on the banknote as the verification amount; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) send the verification amount; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); receive an indication whether the verification amount matches a preset amount associated with the first user. Claim 23, use the indication whether the verification amount matches the preset amount associated with the user as a basis for determining whether the identity of the first user is verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24, registering a preset key that is defined by a first user, wherein: (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is printed on a side of a physical banknote that is in possession of the first user; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key is registered; and the registering the preset key comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the preset key that is associated with the banknote, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the preset key being received from the first user; determining whether the preset key exists among mappings between a plurality of preset keys and a plurality of users; and in response to determining the preset key does not exist, storing the preset key among mappings between preset keys and users; the preset key being associated with the first user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) authenticating the first user based at least in part on an authentication of the banknote and a determination of whether a verification key matches the preset key corresponding to the first user in the mappings between the plurality of preset keys and the plurality of users, the authenticating the first user comprising; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving the verification key in connection with an identity verification of the first user; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving the preset key associated with the user; determining whether the verification key matches the preset key associated with the user; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing a determination of whether the banknote is authentic, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) obtaining an image of the banknote captured; and causing to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving an indication of whether the banknote is authentic, wherein: the determination of whether the banknote is authentic is performed by a second user; the indication of whether the banknote is authentic is communicated; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis with respect to the image of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining that the banknote is authentic based at least in part on the indication of whether the banknote is authentic, and to determining that the verification key matches the preset key, determining that an identity of the first user is verified; and providing access to a service or causing to display an indication that the first user is authenticated. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25, the method of claim 1, wherein the first user is the same as the second user. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26, the method of claim 1, wherein the second user is associated with a vendor associated with a service for which the identity of the first user is being verified. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27, the method of claim 1, wherein: the preset key is a banknote serial number of the banknote; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the indication of whether the banknote is authentic is generated based at least in part on the image analysis determining the banknote. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 28, the method of claim 27, wherein the performing the image analysis includes determining whether the banknote is authentic. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 9, 13, 20, and 24 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 9 and is described by the steps of independent claim 13 and is described by the steps of independent claim 20 and is described by the steps of independent claim 24. 
Claim 1: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "one or more servers", "a first device", "a database", "a camera", and "[a] terminal". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "one or more servers", "a first device", "a database", "a camera", and "[a] terminal" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … a plurality of users", "in response to determining the … exist in the database", "storing, by the one or … a plurality of users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "determining, by the one or … with the first user", "causing, by one or more … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … a plurality of users", "in response to determining the … exist in the database", "storing, by the one or … a plurality of users", "the preset key being associated with the first user", "authenticating the first user based … the first user comprising", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "determining, by the one or … with the first user", "causing, by one or more … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "providing access to a service … first user is authenticated" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received … by the first user", "storing, by the one or … a plurality of users", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the preset key being received … by the first user", "storing, by the one or … a plurality of users", "receiving, by the one or … of the first user", "retrieving the preset key associated … user from the database", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 9: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 9 further to the abstract idea includes additional elements of "one or more processors", "a system comprising at least a server", "a camera", and "a terminal". However, independent claim 9 does not include additional elements that are sufficient to integrate the exception into a practical application because "one or more processors", "a system comprising at least a server", "a camera", and "a terminal" of independent claim 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("authenticating a first user based … the first user comprising", "receiving, by one or more … on the banknote, wherein", "the preset key is printed … side of the banknote", "the banknote is in possession of the user; and", "the first user defines, with … server, the preset key", "sending, by the one or … key to the server", "receiving, by the one or … with adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "authenticating a first user based … the first user comprising", "receiving, by one or more … on the banknote, wherein", "the preset key is printed … side of the banknote", "the banknote is in possession of the user; and", "the first user defines, with … server, the preset key", "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "wherein the indication of whether … plurality of users, and", "wherein the preset key is … the first user; and", "in response to receiving the … banknote is valid, comprising", "obtaining an image of the … captured using a camera", "causing the terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the server determines that an … the preset key, and", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "causing the terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receiving, by one or more … on the banknote, wherein", "the first user defines, with … server, the preset key", "sending, by the one or … key to the server", "receiving, by the one or … the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "sending, by the one or … key to the server", "receiving, by the one or … with the first user", "causing the terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … image of the banknote", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 
Claim 13: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "a device", "at least one processor", "one or more servers", "a database", "a camera", "[a] terminal", and "a memory". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "a device", "at least one processor", "one or more servers", "a database", "a camera", "[a] terminal", and "a memory" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("register a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "to register the preset key comprises", "receive a preset key that … associated with the banknote", "the preset key being received from a first user", "determine whether the preset key … a plurality of users", "in response to a determination … exist in the database", "store the preset key in … a plurality of users", "the preset key being associated … the first user; and", "authenticate the first user based … the first user comprising", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "determine whether the verification key … with the first user", "cause a determination of whether … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and" and "provide access to a service … user is authenticated; and") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received from a first user", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "causing the terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "provide access to a service … user is authenticated; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "the preset key is registered … or more servers; and", "receive a preset key that … associated with the banknote", "the preset key being received from a first user", "determine whether the preset key … a plurality of users", "in response to a determination … exist in the database", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "determine whether the verification key … with the first user", "cause a determination of whether … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "provide access to a service … user is authenticated; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the preset key being received from a first user", "store the preset key in … a plurality of users", "receive the verification key in … of the first user", "retrieve the preset key associated … user from the database", "causing the terminal to perform … on the image analysis", "receive, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "provide access to a service … user is authenticated; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Claim 20: Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 20 further to the abstract idea includes additional elements of "a system", "at least one processor", "a system comprising at least a server", "a camera", "[a] terminal", and "a memory". However, independent claim 20 does not include additional elements that are sufficient to integrate the exception into a practical application because "a system", "at least one processor", "a system comprising at least a server", "a camera", "[a] terminal", and "a memory" of independent claim 20 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("authenticate a first user based … the first user comprising", "receive the verification key included on the banknote, wherein", "the preset key is printed … side of the banknote", "the banknote is in possession of the user; and", "the first user defines, with … server, the preset key", "send the verification key to the server", "receive an indication whether the … with the first user", "wherein the indication of whether … plurality of users, and", "wherein the preset key is … the first user; and", "in response to receiving the … banknote is valid, comprising", "obtaining an image of the … captured using a camera", "causing the terminal to perform … on the image analysis", "providing, to the server, an … adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 9 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "send the verification key to the server", "receive an indication whether the … with the first user", "causing the terminal to perform … on the image analysis", "providing, to the server, an … banknote is authentic, wherein", "the indication of whether the … or more processors; and", "the indication of whether the … of the banknote; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 9 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 20 is ineligible. 
Claim 24: Particularly regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 24 further to the abstract idea includes adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "registering a preset key that … a first user, wherein", "the preset key is printed … of the first user", "the preset key is registered … or more servers; and", "the registering the preset key comprises", "receiving, by one or more … associated with the adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "the preset key being received … by the first user", "storing, by the one or … preset keys and users", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "providing access to a service … first user is authenticated" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "the preset key is registered … or more servers; and", "receiving, by one or more … associated with the banknote", "the preset key being received … by the first user", "determining whether the preset key … plurality of users; and", "in response to determining the … exist in the database", "storing, by the one or … preset keys and users", "receiving, by the one or … of the first user", "retrieving, by the one or … associated with the user", "determining, by the one or … associated with the user", "causing, by the one or … banknote is authentic, comprising", "obtaining an image of the … using a camera; and", "causing the terminal to perform … on the image analysis", "receiving, by the one or … banknote is authentic, wherein", "the determination of whether the … user of the terminal", "the indication of whether the … by the terminal; and", "the indication of whether the … image of the banknote", "in response to determining that … user is verified; and", "providing access to a service … first user is authenticated" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 24 is ineligible. 
Independent Claims: Nothing in independent claims 1, 9, 13, 20, and 24 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-8, 10-12, 14-19, 21-23, and 25-28 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 27: Dependent claim 27 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a predefined watermark" of dependent claim 27 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("the preset key is a … number of the banknote" and "the indication of whether the … includes a predefined watermark") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1. Dependent claim 27 further does not specify any particular machine element(s) for the "the indication of whether the … includes a predefined watermark" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 28: Dependent claim 28 does not include additional elements that are sufficient to integrate the exception into a practical application because, "an ultraviolet or magnetic detection technology" of dependent claim 28 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the performing the image … the banknote is authentic") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 27 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 27 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 28 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "receiving a preset amount associated with the banknote", "storing the preset amount", "receiving a verification amount in … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieving the preset amount associated with the user; and" and "determining whether the verification amount … with the first user". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the "causing the terminal to extract … as the verification amount" step. Dependent claim 3 further does not specify any particular machine element(s) for the "receiving a preset amount associated with the banknote", "storing the preset amount", "receiving a verification amount in … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieving the preset amount associated with the user; and" and "determining whether the verification amount … with the first user" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds an additional method step of "providing an indication of whether … with the first user". However, the additional method step of dependent claims 4 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) Dependent claim 4 further does not specify any particular machine element(s) for the "providing an indication of whether … with the first user" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 7: Dependent claim 7 adds an additional method step of "receiving an indication of whether … first user is verified". However, the additional method step of dependent claims 7 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) Dependent claim 7 further does not specify any particular machine element(s) for the "receiving an indication of whether … first user is verified" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 7 is ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "in response to a determination … to the first user". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) Dependent claim 8 further does not specify any particular machine element(s) for the "in response to a determination … to the first user" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered 
Claim 11: Dependent claim 11 adds additional method steps of "receiving a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "sending the verification amount to the server; and" and "receiving an indication whether the … with the first user". However, the additional method steps of dependent claims 11 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "causing the terminal to extract … as the verification amount" step. Dependent claim 11 further does not specify any particular machine element(s) for the "receiving a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "sending the verification amount to the server; and" and "receiving an indication whether the … with the first user" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 adds an additional method step of "using the indication whether the … first user is verified". However, the additional method step of dependent claims 12 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) Dependent claim 12 further does not specify any particular machine element(s) for the "using the indication whether the … first user is verified" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 15: Dependent claim 15 adds additional method steps of "receive a preset amount associated with the banknote", "store the preset amount", "receive, from a terminal, a … the first user, comprising", "causing the terminal to extract … as the verification amount", "retrieve the preset amount associated with the user; and" and "determine whether the verification amount … associated with the user". However, the additional method steps of dependent claims 15 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1, and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, (Fed. Cir. 2014), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 16: Dependent claim 16 adds an additional method step of "provide an indication of whether … with the first user". However, the additional method step of dependent claims 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 18: Dependent claim 18 adds an additional method step of "receive an indication of whether … first user is verified". However, the additional method step of dependent claims 18 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claim 19: Dependent claim 19 adds an additional method step of "in response to a determination … web-service to the user". However, the additional method step of dependent claims 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 16 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 16 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 19 is ineligible. 
Claim 22: Dependent claim 22 adds additional method steps of "receive a verification amount associated with the banknote, comprising", "causing the terminal to extract … as the verification amount", "send the verification amount to the server; and" and "receive an indication whether the … with the first user". However, the additional method steps of dependent claims 22 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "use the indication whether the … first user is verified". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 16 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 16 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this 
Claims 2, 5-6, 10, 14, 17, 21, and 25-26: Dependent claims 2, 5-6, 10, 14, 17, 21, and 25-26 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 2, 5-6, 10, 14, 17, 21, and 25-26 are ineligible. 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted January 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 16, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the October 16, 2020 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'[T]he claims are directed to eligible subject matter based at least in part on the claims at least being directed to a practical application of the purported abstract ideas. [] Applicant submits that the "causing, by one or more servers, a determination of whether the banknote is authentic," including "obtaining an image of a banknote captured using a camera" and "causing the terminal to perform an image analysis on the image of the banknote and to determine whether the banknote is authentic based at least in part on the image analysis" is at least a practical application [.] Moreover, such features in combination with other recited features do not preempt all ways of implementing the purported abstracted idea of "verifying an identify of a purported user by becoming informed of an indication of whether comparing a key the purported user possesses printed on a side of a physical banknote to another key that has been authenticated to be associated with the purported user supports a finding of authenticity." [] Applicant further submits that the features "receiving, by the one or more servers, an indication of whether the banknote is authentic, wherein the 
(REMARKS [as abridged], pp. 15-16). 
Respectively nonetheless, the above-quoted arguments submitted January 21, 2021 at REMARKS pp. 15-16 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130046985 A1 by Allen; Robert et al. discloses Method and Apparatus for Cryptographic Key Storage Wherein Key Servers are Authenticated by Possession and Secure Distribution of Stored Keys.
USPGPub No. US 20140082095 A1 by Balinsky; Helen Y. et al. discloses WORKFLOW MONITORING.

USPGPub No. US 20130238894 A1 by Ferg; Barry et al. discloses Managing Credentials.
USPGPub No. US 20100145867 A1 by Fowkes; Mark Robert et al. discloses VERIFICATION METHOD.
USPGPub No. US 20030154405 A1 by Harrison, John discloses Information processing system and method.
USPGPub No. US 20050033651 A1 by Kogan, Aleksander et al. discloses Method and apparatus for on-line payment of a transaction in cash.
USPGPub No. US 20150235235 A1 by Koren; Moshe discloses System for Authenticating Items.
USPGPub No. US 20080197972 A1 by Lawson; Marcus Maxwell et al. discloses Traceability And Authentication Of Security Papers.
USPAT No. US 9118666 B2 to Naguib; Nayer discloses Computing device integrity verification.
USPGPub No. US 20130347129 A1 by Samuelsson; Jonas et al. discloses System and Method for Second Factor Authentication Services.
USPAT No. US 8438385 B2 to Song; Zhexuan et al. discloses Method and apparatus for identity verification.
USPGPub No. US 20020064279 A1 by Uner, Eric R. discloses Method and apparatus for generating a group of character sets that are both never repeating within certain period of time and difficult to guess.
USPGPub No. US 20030074557 A1 by Vatanen, Harri discloses Method and system for management of properties.
USPGPub No. US 20040010697 A1 by White, Conor discloses Biometric authentication system and method.
USPGPub No. US 20160255078 A1 by ZHANG; XIAOLONG et al. discloses METHOD AND SYSTEM FOR VERIFYING AN ACCOUNT OPERATION.
    
        
            
                                
            
        
    


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/16/2021